DETAILED ACTION


Status
This Non-Final Office Action is in response to the application papers filed on 9 June 2021. Claim(s) 1-15 is/are presently pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant's claim for foreign priority. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 9 June 2021 and 2 November 2021 was/were filed prior to the mailing of a first action on the merits.  The submission(s) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 8, and 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 2,428,936 to Hunter (hereinafter “HUNTER”).

(A) Regarding Claim 1:
	HUNTER discloses:
An adaptable spoiler for a wind turbine rotor blade, comprising: 
a base element (27, 28, Fig. 5) configured to be connected at or integrated with a rotor blade;
an airfoil element (31) being attachable to the base element (column 3, lines 24-28) and having an airfoil shaped surface to be exposed to an air flow.

	(B) Regarding Claim 2:
		HUNTER further discloses:
For attaching the airfoil element (31, Fig. 5) to the base element (27, 28), the airfoil element and the base element each comprise: at least one attachment portion (i.e. surfaces); wherein the attachment portion of the airfoil element and the attachment portion of the base element are configured to be fixed to each other (column 3, lines 24-28).

(C) Regarding Claim 4:
		HUNTER further discloses:
The airfoil element (31, Fig. 3) is flexible and is, when attached at the base element (27, 28), biased to press towards the base element and/or the rotor blade surface in a downstream region (column 3, lines 19-24).

(D) Regarding Claim 8:
		HUNTER further discloses:
The attachment portion of the base element (7, 28, Fig. 4) has a cross-sectional shape not changing along a span-wise direction of the rotor blade, thereby being manufacturable by an extrusion process.

(E) Regarding Claim 10:
		HUNTER further discloses:
The base element (27, 28, Fig. 5) is partly or completely submerged below a surrounding rotor blade airfoil surface.

(F) Regarding Claim 11:
		HUNTER further discloses:
An inflatable, expandable container (37, Fig. 3) arranged in a downstream region at least partly between the base element (27, 28) and the airfoil element (31) and configured to be expanded to different level to change position and/or orientation and/or shape of at least a portion of the airfoil shaped surface of the airfoil element.

(G) Regarding Claim 12:
		HUNTER further discloses:
The container (37, Fig. 3) comprises an engagement portion, wherein the base element (27, 28) comprises an engagement portion in a downstream region (i.e. at portion 27) engageable with the engagement portion of the expandable device for fixing the container at the base element (column 3, lines 24-28).

(H) Regarding Claim 13:
		HUNTER further discloses:
The airfoil element (31, Fig. 3) is configured such that upon inflating the container (37): a position and/or an orientation and/or a shape of a downstream portion of the airfoil shaped surface of the airfoil element changes (i.e. the portion from the hinge 29 to the rear margin 33), while a position and/or an orientation and/or a shape of an upstream portion of the airfoil shaped surface of the airfoil element substantially remains unchanged (i.e. the portion covering the forward area (28) of the base element that meets the blade sheet 17). 



Claim(s) 1-3, 8-9 and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication No. 2018/0118332 to Bordoley et al. (hereinafter “BORDOLEY”).

(A) Regarding Claim 1:
	BORDOLEY discloses:
An adaptable spoiler for a wind turbine rotor blade, comprising: 
a base element (960, Figs. 9A-9C) configured to be connected at or integrated with a rotor blade;
an airfoil element (406) being attachable to the base element and having an airfoil shaped surface to be exposed to an air flow.

	(B) Regarding Claim 2:
		BORDOLEY further discloses:
For attaching the airfoil element (406, Figs. 9A-9C) to the base element (960), the airfoil element and the base element each comprise: at least one attachment portion; wherein the attachment portion of the airfoil element and the attachment portion of the base element are configured to be fixed to each other (to form hinge 904).

(C) Regarding Claim 3:
		BORDOLEY further discloses:
The attachment portion of the airfoil element and the attachment portion of the base element are arranged in an upstream region according to a chordwise direction (at the hinge 409, Figs. 9A-9C), to allow deformation away from the blade, of the airfoil element in a downstream region for adapting the spoiler into different activation states.

(D) Regarding Claim 8:
		BORDOLEY further discloses:
The attachment portion of the airfoil element (406 Figs. 9A-9C) and/or the attachment portion of the base element (960) has a cross-sectional shape not changing along a span-wise direction of the rotor blade, thereby being manufacturable by an extrusion process.

(E) Regarding Claim 9:
		BORDOLEY further discloses:
At least one pin, wherein the attachment portion of the airfoil element, the attachment portion of the base element and the pin form a hinge by which the airfoil element and the base element are rotatably connected to each other (904, Figs. 9A-9C), a rotation axis substantially being oriented along the longitudinal direction of the rotor blade.

(F) Regarding Claim 14:
		BORDOLEY further discloses:
A wind turbine rotor blade, comprising: a blade airfoil surface; and a spoiler according to claim 1, wherein the base element (960, Figs. 9A-9C) is laminated to and/or is glued to and/or is mechanically fastened to the blade airfoil surface (20).

(G) Regarding Claim 15:
		BORDOLEY further discloses:
Wind turbine, comprising: a rotor; and at least one wind turbine rotor blade according to claim 14 mounted at the rotor (paragraph 0075).



Claim(s) 1-2, 5, 7, 8, 10, and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication No. 2012/0269640 to Enevoldsen et al. (hereinafter “ENEVOLDSEN”).

(A) Regarding Claim 1:
	ENEVOLDSEN discloses:
An adaptable spoiler for a wind turbine rotor blade, comprising: 
a base element (2, Fig. 6D) configured to be connected at or integrated with a rotor blade;
an airfoil element (3) being attachable to the base element and having an airfoil shaped surface to be exposed to an air flow.

	(B) Regarding Claim 2:
		ENEVOLDSEN further discloses:
For attaching the airfoil element to the base element, the airfoil element and the base element each comprise: at least one attachment portion (21, 22, Fig. 6D); wherein the attachment portion of the airfoil element and the attachment portion of the base element are configured to be fixed to each other.

(C) Regarding Claim 5:
		ENEVOLDSEN further discloses:
For fixing the attachment portion of the airfoil element and attachment portion of the base element with each other, at least a part of one attachment portion, is elastic and is temporarily deformed (see snap-fit connector 22, Fig. 6D).

(D) Regarding Claim 7:
		ENEVOLDSEN further discloses:
The attachment portion of the airfoil element and the attachment portion of the base element are attachable with each other by form fit, wherein the attachment portion of the airfoil element and/or the attachment portion of the base element comprise in particular at least one of a protrusion; a nose; a hook; an elastic tongue; a barb (see snap-fit connector 22, Fig. 6D).

(E) Regarding Claim 8:
		ENEVOLDSEN further discloses:
The attachment portion of the base element (2, Fig. 6D) has a cross-sectional shape not changing along a span-wise direction of the rotor blade, thereby being manufacturable by an extrusion process.

(F) Regarding Claim 10:
		ENEVOLDSEN further discloses:
A downstream portion of the base element (2, Fig. 6D) is substantially covered by the airfoil element (3).

(G) Regarding Claim 14:
		ENEVOLDSEN further discloses:
A wind turbine rotor blade (Fig. 1), comprising: a blade airfoil surface; and a spoiler (3, Fig. 6D) according to claim 1, wherein the base element (2) is laminated to and/or is glued to and/or is mechanically fastened to the blade airfoil surface.

(H) Regarding Claim 15:
		ENEVOLDSEN further discloses:
Wind turbine, comprising: a rotor; and at least one wind turbine rotor blade (Fig. 1) according to claim 14 mounted at the rotor.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over HUNTER, as applied to claim 1 above, and further in view of United States Patent Application Publication No. 2010/0143130 to Cairo (hereinafter “CAIRO”).

(A) Regarding Claim 6:
	HUNTER teaches:
		An airfoil element (31, Fig. 3).
However, the difference(s) between HUNTER and the claimed invention is that HUNTER does not explicitly teach the airfoil element is fibre enforced.
	CAIRO teaches:
		The airfoil has a flexible skin that is fiber enforced (paragraph 0026).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the airfoil element of HUNTER from flexible skin that is fibre enforced, as taught by CAIRO, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 125 USPQ 416). 

	
Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 10,968,887 to Akay et al., US 10,677,217 to Herrig et al., US 2018/0058424 to Egedal et al. teach flow regulating devices at an aerodynamic surface that are inflatable. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLA M MCCAFFREY whose telephone number is (571)272-3438.  The examiner can normally be reached on Monday through Friday 7-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached at 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAYLA M. MCCAFFREY
Primary Examiner
Art Unit 3745



/Kayla McCaffrey/Primary Examiner, Art Unit 3745